U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

January 30, 2020

BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: United States vy, Aldair Beltran, Hiram Feliz,
20 Mag. 1093

Dear Judge McCarthy,
The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed in advance of the defendant’s presentment.
Very truly yours,

GEOFFREY 8, BERMAN
United States Attorney

 

by:

 

Benjamin A. Gianforti
Assistant United States Attorney
(914) 993-1919

APPLICATION GRANTED

Oh bee FFF a fF} ¥ Lav fee.

Hon. Judith C. McCarthy /-$0-2620

 

 
